UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 Emisphere Technologies, Inc. (Name of Issuer) Common Stock, par value $.01 per share (Title of Class of Securities) (CUSIP Number) August 25, 2010 (Date of Event which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: [] Rule 13d-1(b) [X] Rule 13d-1(c) [] Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). 1 CUSIP No.None 1. Name of Reporting Persons. I.R.S. Identification Nos. of above persons (entities only). Bai Ye Fang 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) (b) 3. SEC Use Only 4. Citizenship or Place of OrganizationSpain…… Number of Shares Beneficially Owned by Each Reporting Person With 5. Sole Voting Power 4,675,165 6. Shared Voting Power ……45,000 7. Sole Dispositive Power4,675,165 8. Shared Dispositive Power 45,000 9. Aggregate Amount Beneficially Owned by Each Reporting Person 4,720,165……… Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) Percent of Class Represented by Amount in Row (11) 8.84% Type of Reporting Person (See Instructions) IN 2 Item 1. (a) The name of the issuer is Emisphere Technologies, Inc. (the “Issuer”). (b) The address of the Issuer’s principal executive offices is 240 Cedar Knolls Road, Cedar Knolls, NJ 07927. Item 2. (a)The name of the reporting person is Bai Ye Feng (“Reporting Person”). (b) The business address of the Reporting Person is Room 1001, Tung Chai Bldg. 86-90 Wellington St. Central, Hong Kong. (c) The Reporting Person’s citizenship is Spain. (d) This Schedule 13G relates to the common stock, par value $.01 per share (the “Common Stock”) of the Issuer. (e) The CUSIP number is 291345106. . Item 3.If this statement is filed pursuant to §§240.13d-1(b) or 240.13d-2(b) or (c), check whether the person filing is a: Not applicable (a)
